Citation Nr: 0910112	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial rating for a service-
connected healed oblique fracture of the proximal right C7 
transverse of the cervical spine, currently evaluated as 10 
percent disabling prior to June 27, 2008. 

2.  Entitlement to a higher initial rating for a service-
connected healed oblique fracture of the proximal right C7 
transverse of the cervical spine, currently evaluated as 20 
percent disabling beginning June 27, 2008. 

3.  Entitlement to a higher initial rating for service-
connected thoracolumbar spine strain, currently evaluated as 
10 percent disabling prior to June 27, 2008. 

4.  Entitlement to a higher initial rating for service-
connected thoracolumbar spine strain, currently evaluated as 
20 percent disabling beginning June 27, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to November 
2004.  He had additional periods of active duty for training.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  That decision granted 
service connection for a healed cervical spine fracture, 
thoracic spine strain and lumbar spine strain and awarded 
noncompensable ratings as to all three issues.     

The matter is currently before the Board following a Board 
remand in February 2008.  The undersigned conducted a travel 
Board hearing in relation to that appeal in June 2007, a 
transcript of which is of record.  

The RO issued a rating decision in October 2008, granting a 
rating of 10 percent effective November 2, 2004 (the 
Veteran's date of separation) and 20 percent effective June 
27, 2008 (the VA examination date) for both cervical and 
thoracolumbar claims.  The RO considered the thoracic and 
lumbar spine issues to be inextricably intertwined and rated 
them as one issue.  The Board finds that this was 
appropriate, as thoracic and lumbar issues are combined under 
Diagnostic Code 5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008).  





FINDINGS OF FACT

1.  The competent medical evidence does not show that prior 
to June 27, 2008, the Veteran's service-connected healed 
oblique fracture of the proximal right C7 transverse process 
of the cervical spine was manifested by forward flexion of 
between 15 and 30 degrees; combined range of motion of no 
more than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

2.  The competent medical evidence does not show that 
beginning June 27, 2008, the Veteran's service-connected 
healed oblique fracture of the proximal right C7 transverse 
process of the cervical spine was manifested by forward 
flexion of 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  

3.  The competent medical evidence does not show that prior 
to June 27, 2008, the Veteran's service-connected 
thoracolumbar strain was manifested by forward flexion of 
between 30 and 60 degrees; combined range of motion of no 
more than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

4.  The competent medical evidence does not show that 
beginning June 27, 2008, the Veteran's service-connected 
thoracolumbar strain was manifested by forward flexion of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Prior to June 27, 2008, the criteria for a rating in 
excess of 10 percent for service-connected healed oblique 
fracture of the proximal right C7 transverse process of the 
cervical spine have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 
(2008). 

2.  Beginning June 27, 2008, the criteria for a disability 
rating in excess of 20 percent for service-connected healed 
oblique fracture of the proximal right C7 transverse process 
of the cervical spine have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 
(2008). 
 
3.  Prior to June 27, 2008, the criteria for a rating in 
excess of 10 percent for service-connected thoracolumbar 
strain have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2008). 
 
4.  Beginning June 27, 2008, the criteria for a disability 
rating in excess of 20 percent for service-connected 
thoracolumbar strain have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Board remanded this case in February 2008 for a current 
VA medical examination as to the service-connected 
disabilities on appeal.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  The requested examination was conducted on 
June 27, 2008, a report of which is of record.  The VA 
examiner complied with the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).   

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in December 2004.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective dates assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
its purpose has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service treatment 
records.  The Veteran received VA examinations in January 
2005 and June 2008, reports of which are of record.  In his 
VCAA response, dated in April 2006, the Veteran affirmed that 
he had no other evidence to give to VA to substantiate his 
claim.  The Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  


Legal Criteria

Presently, the Veteran's service-connected healed fracture of 
the cervical spine is rated as 10 percent disabling prior to 
June 27, 2008, and as 20 percent disabling effective June 27, 
2008.  The Veteran's service-connected thoracolumbar strain 
is rated as 10 percent disabling prior to June 27, 2008, and 
as 20 percent disabling effective June 27, 2008.  The Veteran 
is contesting these rating assignments.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  When 
the initial evaluation is at issue, the Board must assess the 
entire period since the original claim was filed to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods since 
the date the original claim was filed.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). Individual disabilities are 
assigned separate diagnostic codes.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2008).  All 
benefit of the doubt will be resolved in the veteran's favor. 
38 C.F.R. § 4.3 (2008). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. 38 C.F.R. § 4.40 (2008).  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2008). 
 
All disabilities of the cervical and thoracolumbar and 
cervical spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), unless the veteran is service-connected for 
intervertebral disc syndrome.  In that case, the disability 
is evaluated under either the General Rating Formula or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
rating.  See 38 C.F.R.            § 4.71a, Diagnostic Codes 
5235-5243 (2008). 
 
Under the General Rating Formula, a 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
if forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if the combined range of motion of the 
cervical spine is not greater than 170 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  These criteria 
are to be applied irrespective of whether there are any 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id. 
 
Under the General Rating Formula, a 30 percent rating is 
warranted if there is evidence of forward flexion of the 
cervical spine of 15 degrees or less; or of favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
requires evidence of unfavorable ankylosis of the entire 
cervical spine; or of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula (2008). 
 
Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1) (2008).  The record 
is silent as to neurologic abnormalities.  Thus, the Board 
need not consider whether the assign a separate neurological 
evaluation for any such disabilities. 

Analysis

The Veteran described the severity of his neck and back 
disabilities in a substantive appeal submitted in April 2006.  
In that document, the Veteran reported that his disabilities 
"are not disabling as such" but that pain and discomfort on 
motion prevents normal activities.  The Veteran also stated 
that his disabilities cause pain while performing his job as 
a pilot.  

At his Travel Board hearing, the Veteran stated that he broke 
a bone in his neck and tore multiple muscles in his back 
during in-service training when he fell over a wall.  The 
Veteran described his thoracolumbar back pain as almost 
constant and more disruptive after sitting for long periods 
and at night.  He avoids heavy lifting related to his job.  
In reference to his cervical pain, he experiences episodes of 
pain that cause locking or decreased movement.  Regarding 
treatment, the Veteran stated he took over the counter 
medications.  He admitted avoiding doctors, and surgery has 
never been recommended.  He rarely misses work due to the 
nature of his job because he fears being "grounded."   

The Board first considers the severity of the Veteran's 
service-connected cervical and thoracolumbar spine 
disabilities for the period prior to June 27, 2008.  Evidence 
in the claims file pertaining to the severity of his 
disabilities prior to that time includes a VA examination 
report, dated in January 2005.  

In the January 2005 VA examination report, J.H., a nurse 
practitioner, noted the following ranges of motion of the 
cervical spine: flexion to 45 degrees, extension to 40 
degrees, lateral flexion to 45 degrees bilaterally, and 
lateral rotation to 80 degrees bilaterally.  J.H. commented 
that there was no additional range of motion loss due to 
pain, fatigue, weakness or incoordination.  The combined 
range of the cervical spine was 335 degrees.  J.H. reported 
that x-rays showed straightening of the normal cervical 
lordosis with degenerative disk disease and spurring at C6 
and C7.  She could not confirm evidence of prior fracture.  
J.H. also discussed the Veteran's subjective complaints, 
which included daily pain aggravated by high impact exercise 
and lifting.  J.H. diagnosed a healed oblique fracture of the 
proximal right C7 transverse process, with residual 
degeneration that causes minimal functional limitation.  

J.H. reported the following ranges of motion of the 
thoracolumbar spine:  flexion to 70 degrees, extension to 30 
degrees, lateral flexion to 30 degrees bilaterally, and 
lateral rotation to 45 degrees bilaterally.  J.H. noted pain 
during range of motion during flexion of 65 degrees.  J.H. 
observed pain with repetition but not fatigue, weakness or 
incoordination.  As to x-ray findings, there was very minimal 
anterior spurring at L2 to L3 and L3 to L4, without other 
significant bony or soft tissue abnormality.  J.H. also 
discussed the Veteran's subjective complaints, which included 
pain on a daily basis, aggravated by heavy lifting and 
various activities. The diagnosis was episodic thoracolumbar 
spine strain without significant arthropathy or functional 
limitation.  

The General Rating Formula does not provide for a rating in 
excess of 10 percent for the Veteran's cervical spine 
disability prior to June 27, 2008.  At no time prior to June 
27, 2008 was the Veteran's range of motion of the cervical 
spine shown to be 30 degrees or less, nor was there a 
combined range of motion of less than 170 degrees.  The 
evidence also does not show that the Veteran's service-
connected cervical spine disability was characterized by 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.    

Likewise, the General Rating Formula does not provide for a 
rating in excess of 10 percent for the Veteran's 
thoracolumbar spine disability prior to June 27, 2008.  At no 
time prior to June 27, 2008 was the Veteran's range of motion 
of the thoracolumbar spine shown to be limited to 60 degrees 
or less, nor was there a combined range of motion of less 
than 120 degrees.  The evidence also does not show that the 
Veteran's service-connected thoracolumbar spine disability 
was characterized by muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.    

The Formula for Rating Intervertebral Disc Syndrome also does 
not provide for a rating in excess of 10 percent for the 
period prior to June 27, 2008, for either cervical or 
thoracolumbar spine disabilities.  The Board has reviewed the 
VA examination report and all other evidence submitted but 
finds no record of physician prescribed bed rest.  

Next, the Board considers whether the evidence supports the 
assignment of a schedular rating in excess of 20 percent for 
the period beginning June 27, 2008 for both cervical and 
thoracolumbar spine disabilities.  The medical evidence 
pertaining to the severity of the disabilities during this 
period consisted of a report of a VA examination conducted in 
June 2008.   

In a report of the June 2008 examination, Dr. S.K. discussed 
the Veteran's pertinent medical history and subjective 
complaints.  According to the report, the Veteran complained 
of daily neck pain rated three out of ten, with flare-ups 
four or five times per year.  The Veteran also complained of 
middle and lower back pain one or two days per week, with 
pain averaging four out of ten.  His middle back pain 
increased with activity, and his low back flared up about 
once per week.  The Veteran reported not being able to lift 
anything over 18 pounds due to his neck and back pain.  Dr. 
S.K. noted no radiating upper or lower extremity pain and no 
paraesthesias on the right or left.  The Veteran did not 
report any episodes of incapacitation.  

Dr. S.K. reported the following findings upon physical 
examination.  In the cervical spine, forward flexion was 
limited to 30-35 degrees, extension was limited to 30-32 
degrees, right lateral rotation was 50-55 degrees, left 
lateral rotation was 55-60 degrees, right lateral flexion was 
25-30 degrees and left lateral flexion was 20-22 degrees.  
Dr. S.K. diagnosed degenerative disc disease of C6-C7 and an 
old healed fracture of the transverse process, right C7, with 
slight to moderate functional impairment.  Dr. S.K. 
specifically noted there was no weakness, fatigability or 
incoordination.  

Thoracolumbar spine findings were as follows:  48-50 degrees 
flexion to 20 degrees of extension, 23 degrees right lateral 
flexion, 30 degrees left lateral flexion, 30 degrees right 
lateral rotation and 25 degrees left lateral rotation.  Dr. 
S.K. diagnosed very minimal spurring of L2-L4, close to 
moderate functional impairment, normal thoracic spine x-rays 
and no weakness, fatigability or incoordination.  

Upon reviewing this evidence, the Board does not find the 
Veteran's cervical spine disability warrants a 30 percent 
rating for the period beginning June 27, 2008.  The evidence 
does not show forward flexion less than 15 degrees or 
favorable ankylosis of the entire cervical spine.  The 
evidence was also negative for any findings that would 
support a schedular rating of 30 percent for the Veteran's 
degenerative disc disease C6-C7 based on limited range of 
motion.  

The Board does not find the Veteran's thoracolumbar spine 
disability warrants a 40 percent rating for the period 
beginning June 27, 2008.  The evidence does not show that 
forward flexion of the thoracolumbar spine was limited to 30 
degrees or less or that the Veteran's spine had ankylosed.  
38 C.F.R. § 4.71a, General Rating Formula (2008).  
 
Lastly, the Board notes that there is no evidence of record 
that the Veteran's service-connected cervical or 
thoracolumbar spine disabilities caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Moreover, the 
Veteran has not raised such an issue.  The Board emphasizes 
that the percentage ratings assigned by the VA Schedule for 
Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1 (2008).  In the instant case, to 
the extent that the Veteran's service-connected cervical or 
thoracolumbar spine disabilities interfere with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996). 


ORDER

An initial rating in excess of 10 percent for service-
connected healed oblique fracture of the proximal right C7 
transverse process of the cervical spine, prior to June 27, 
2008, is denied.  

A rating in excess of 20 percent for service-connected healed 
oblique fracture of the proximal right C7 transverse process 
of the cervical spine, after June 27, 2008, is denied.  

An initial rating in excess of 10 percent for service-
connected thoracolumbar strain, prior to June 27, 2008, is 
denied.  

A rating in excess of 20 percent for service-connected 
thoracolumbar strain, after June 27, 2008, is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


